Per curiam.
This disciplinary matter is before the Court on the report and recommendation of the special master, Steven A. Hathorn, recommending that the Court accept the petition for voluntary discipline filed by Michael René Berlon (State Bar No. 054822) after the filing of a formal complaint. The State Bar did not object to the petition, and neither party sought review by the Review Panel.
Based on the admissions contained in Berlon’s petition, the special master found that over the course of several years, Berlon, who was admitted to the Bar in 1993, represented a client in connection with child support issues. The client also asked Berlon to file an action for change of custody, but Berlon failed to do so. The client learned that a custody action had not been-filed only when he appeared for a hearing on a child support contempt matter. The client confronted Berlon, who then filed the change of custody action. Additionally, during the course of the representation, Berlon remitted $2,500, which he had been given by the client, to a private investigator to whom Berlon had referred the client. However, the client had a contractual dispute with the investigator and did not authorize the payment. Berlon and the client ultimately agreed to terminate the attorney-client relationship, and the client later voluntarily dismissed the custody action.
Based on these facts, the special master concluded that Berlon violated Rules 1.3 and 1.4 of the Georgia Rules of Professional Conduct found in Bar Rule 4-102 (d). The maximum sanction for a violation of Rule 1.3 is disbarment, and the maximum sanction for a violation of Rule 1.4 is a public reprimand. The special master found in mitigation that Berlon had no prior disciplinary sanctions and that he had refunded to the client the $2,500 that was paid to the investigator.
Having reviewed the record, we agree that imposition of a Review Panel reprimand is the appropriate sanction in this matter. Accordingly, we accept the recommendation of the special master and hereby order that Berlon receive a Review Panel reprimand in accordance with Bar Rules 4-102 (b) (4) and 4-220 (b) for his admitted violations of Rules 1.3 and 1.4.

Petition for voluntary discipline accepted. Review Panel reprimand.


All the Justices concur.

Paula J. Frederick, General Counsel State Bar, A. M. Christina Petrig, Assistant General Counsel State Bar, for State Bar of Georgia.